Citation Nr: 0600469	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran testified before the undersigned at 
a hearing held in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his hepatitis C originated in 
service.  He mainly argues that he contracted the infection 
when inoculated in service through the use of a jet injector 
device.  He also asserts that he may have been infected 
through a blood transfusion in service.  While he does not 
recall undergoing such a transfusion, and while service 
medical records do not reference an inservice blood 
transfusion, he recalls a nurse telling him that he received 
blood while in a febrile state.  The veteran additionally 
contends that he was exposed to the blood of others during in 
service altercations.

The veteran was examined in connection with his claim in 
February 2002.  At that time he reported exposure to jet gun 
inoculators in service.  He denied any history of unprotected 
illicit sex, tattoos, blood transfusions, intravenous drug 
abuse, or intranasal drug use.  The examiner diagnosed 
hepatitis C.  The examiner concluded that, temporally, the 
onset of the hepatitis C fell within the range coinciding 
with service, and that the likelihood of the infection having 
occurred in service was therefore "relatively" high.  

Following the February 2002 examination, private medical 
records were received which include an April 1994 entry 
noting his report of engaging in intravenous drug abuse and 
homosexual behavior in the 1970s.  He later explained to VA 
that he actually informed the treating physician that he used 
marijuana, and not intravenous drugs.  During a June 1999 
evaluation, he denied any history of snorting cocaine.  At a 
December 1999 examination in connection with a claim before 
the Social Security Administration, the veteran reported 
using cocaine in the later 1970s and early 1980s.  He denied 
any history of intravenous drug abuse.  At his June 2005 
hearing, he testified that he used cocaine intranasally for 
three months in 1988, but argued that the cocaine use was too 
close in time to the initial diagnosis of hepatitis C to have 
been the origin of the transmission.

As indicated above, the record suggests a number of potential 
sources of hepatitis C infection for the veteran.  Under the 
circumstances, the Board is of the opinion that another VA 
examination of the veteran would be helpful in the 
adjudication of this appeal.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and ask that he provide a copy of 
the outstanding medical records.

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
gastroenterology examination to address 
the nature and etiology of his hepatitis 
C.  The claims folder and a copy of this 
remand must be provided to the examiner 
for review.  Based on various possible 
means of exposure to Hepatitis C both 
generally and in this case, the clinical 
progress of this veteran's disease, the 
period of time that has elapsed between 
service separation and the initial 
diagnosis in 1993, the viral load level, 
and any other pertinent factors, the 
examiner should address each of the 
following:

(a) Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's hepatitis C is 
etiologically related to his period 
of service or was cirrhosis of the 
liver present within one year of his 
discharge therefrom?  

(b) If it is at least as likely as 
not that the veteran's hepatitis C 
is etiologically related to his 
period of service, is it at least as 
likely as not that hepatitis C 
originated from any intravenous or 
intranasal drug abuse in service?

(c) is it more likely than not 
(i.e., is there a greater than 50 
percent chance) that other 
conditions - to include any post-
service intravenous or intranasal 
drug use, are causative of the 
veteran's hepatitis C?

A complete rationale for any opinion must 
be provided.  The claims folder must be 
made available to and carefully reviewed 
by the examiner before any opinion is 
offered.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant with an opportunity 
to respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(5).
 
 
 
 


